Nunez, J.
(dissenting). In my view Special Term correctly denied summary judgment. I would affirm on Justice Korn’s well-reasoned opinion. In effect the majority is applying New York law solely on the basis, of several telephone calls made by plaintiff from New York during a fortuitous and brief sojourn here. New York lacks the requisite significant relationship, center of gravity or grouping of contracts. In fact New York has no significant relationship to the claimed transaction whatsoever and, Therefore, New York law is not controlling.
Markewich, Lane and Struer, JJ., concur with McGivern, J. -P.; Nunez, J., dissents in an opinion.
Order, Supreme Court, New York County, entered on August 10,1972, so far as appealed from, reversed, on the law, defendant-appellant’s motion granted, and the complaint dismissed as to it. Appellant shall recover of respondent $60 costs and disbursements of this appeal.